Case 6:19-cv-00129-ADA Document 36-1 Filed 05/01/19 Page 1 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

WACO DIVISION
DATA SCAPE LIMITED,
Plaintiff,
Vv. C.A. No. 6:19-cv-00129
DELL TECHNOLOGIES INC., DELL INC.,
and EMC CORPORATION,
Defendants.

 

 

DECLARATION OF JULIA ENGLAND IN SUPPORT OF
DEFENDANTS’ MOTION FOR INTRA-DISTRICT TRANSFER

I, Julia England, declare as follows:

1, I am employed as Vice President, Infrastructure Solutions Group-Human
Resources Business Partner and Talent with Dell Inc. (“Dell”). I ive and work in Austin, Texas.
I have held this position since February 2018. In this role, I am responsible for HR business
partner support including for Dell’s Data Protection Division (which includes Data Domain and
RecoverPoint businesses). I work with the executives that lead these businesses to support their
HR needs.

2. I submit this declaration in support of Dell’s Motion for Intra-District Transfer to
the Austin Division of the Western District of Texas in the above-captioned litigation. | have
been informed and understand that, in the litigation, plaintiff Data Scape Limited (“Data Scape”)
has accused Dell’s Data Domain and RecoverPoint products of patent infringement and that Data
Scape has filed the suit in the Waco Division of the Western District. I am further informed and

understand that the Waco Division of the Western District includes the following counties: Bell,
Case 6:19-cv-00129-ADA Document 36-1 Filed 05/01/19 Page 2 of 4

Bosque, Coryell, Falls, Freestone, Hamilton, Hill, Leon, Limestone, McLennan, Milam,
Robertson, and Somervell.

3. Dell’s worldwide headquarters is located in Round Rock, Texas. Dell also has
significant operations in Austin. Dell has been located in the Round Rock/Austin area since its
founding in 1984. Dell currently employs more than 13,000 people in Round Rock and Austin,
including employees with responsibilities related to Dell’s Data Domain and RecoverPoint
products. Dell is consistently among Austin’s top five largest employers.

4, Dell does not maintain any facilities or operations in the Waco Division of the
Western District of Texas, Dell has no employees located in the Waco Division who have any
responsibilities related to its Data Domain or RecoverPoint products.

5. Tam informed and understand that Data Scape’s Complaint focuses on Dell’s
interactions with customers, and Dell’s marketing and sales of its Data Domain and
RecoverPoint products, including “through its user manuals, product support, marketing
materials, demonstrations, installation support, and training materials.” Complaint, { 21; see
also id. J§ 39, 56, 72. I am further informed and understand that Data Scape has asked that the
Court award money damages. Complaint, § 25, 43, 60, 76. Dell’s business records confirm
that a number of Dell employees with knowledge of Dell’s marketing and sales of the accused
products and their financial performance are located in Round Rock and Austin, Texas. These
employees include:

e Vandana Singh, SVP, Data Protection Business Planning & Operations

e Arunkumar Narayanan, Vice President, Global Consumer and Smal] Business
e Darin Johnson — Data Protection Specialist

¢ Jordan Naylor — Data Protection Specialist

e Mitchell Rodrigues — Account Manager, Data Protection
Case 6:19-cv-00129-ADA Document 36-1 Filed 05/01/19 Page 3 of 4

e Blake Dugan — Senior Account Executive, Data Protection!

e Elliot Funke — Senior Systems Engineer, Data Protection Systems

¢ Johnathan Singleton — Systems Engineer, Data Protection Systems

* Scott Hopkins ~- Senior Systems Engineer, Data Protection Systems

¢ Howard Golden —Systems Engineer, Data Protection Systems

« Charles Goforth —Systems Engineer Manager, Data Protection Systems

e Kumi Takasumi, Director, Field Marketing

e Rebecca Gorbena, Field Marketing Manager

e John Abrams, Field Marketing Manager
Dell has not identified any employees with knowledge of the above matters located in the Waco
Division.

6. The engineering team for Data Domain is primarily located in Santa Clara,
California. The engineering team for RecoverPoint is primarily located in Israel. None of the
engineers responsible for these products are located in the Waco Division.

7. Dell’s business records confirm that Dell’s engineering, sales, and financial
documents relating to its Data Domain and RecoverPoint products are primarily located in
Round Rock and Austin, Texas; California; Massachusetts; North Carolina; India; China;
and Israel. I understand that Dell does not maintain any of these documents relating to its
Data Domain or RecoverPoint products in the Waco Division.

8. I declare under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct.

 

'Mr. Dugan is in the process of moving from Dallas to Austin.
Case 6:19-cv-00129-ADA Document 36-1 Filed 05/01/19 Page 4 of 4

Executed on May 1, 2019

 

 

Vice President, Infrastructure Solutions Group-HR Business Partner and Talent
Dell Inc.
